MEMORANDUM **
James L. Matchett appeals from the sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*218Matchett contends that the district court’s statement of reasons was inadequate to justify imposing a term of supervised release, and that the resulting sentence is unreasonable. We conclude that the district court’s statement of reasons was sufficient to support the one-year term of supervised release. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc); see also United States v. Cope, 527 F.3d 944, 950 (9th Cir.2008) (applying reasonableness requirements to supervised release terms). We further conclude that the sentence is substantively reasonable. See Carty, 520 F.3d at 993; see also Cope, 527 F.3d at 951.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.